Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Applicant’s amendment/arguments with respect to pending claims 1-4 and 6-22 filed on May 17, 2022 have been fully considered. Examiner’s response to the arguments follows below.

Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 1, 8 and 20, Applicant argues that Martin in view of Breed do not teach the claimed invention according to claims 1, 8 and 20 because,
	I. “ Martin is not configured to address a situation requiring evacuation of the seats, and does not disclose any relevant evacuation information.”
	II.  “Martin does not disclose a camera configured to count the number of passengers in the vehicle.”
	III.  The configuration of Martin “is not adapted to allowing computation of a number of passengers on the seat.”
	IV. “Martin does not disclose the count of the number of passengers in the facility’s multiple seats.”

Examiner’s Response:
Examiner respectfully disagrees. 
The current application relates to transport vehicles hauled by a cable. In the current application, image acquisition system 24 is situated at station 8, 9 to generate an image representative of a compartment 20 of a vehicle 2 to 6. The compartment 20 may be a chairlift having one or more of seats. This configuration enables retrieval of data concerning the number of passengers present in the vehicle 2 to 6. See FIG 1 and Spec. pp. 5-12.  

Independent claims 1, 8 and 20 recite:
	1. A method for transporting a plurality of vehicles hauled by a cable,
comprising:
	providing two stations for loading passengers on a vehicle of the plurality of
vehicles and for unloading passengers from said vehicle;
	generating at least one image representative of a compartment of the vehicle of
the plurality of vehicles by means of a camera mounted to a station of the two stations
outside the plurality of vehicles, the at least one image allowing computation of a
number of passengers in the compartment of the vehicle;
	retrieving an identifier of the vehicle; and
	recording the identifier and the at least one image representative of the
compartment of the vehicle associated with the identifier in a non-volatile memory;
	wherein when an evacuation situation occurs, the method further comprises:
providing a number of passengers for each vehicle computed from the
at least one image representative of the compartment of each vehicle;
	determining a position of each vehicle along the cable; and
	selecting a priority of vehicles of the plurality of vehicles to evacuate
based on the position of each vehicle along the cable, and the number of passengers of
each vehicle.

	8. An installation for transporting a plurality of vehicles hauled by a
cable, comprising:
	two stations for loading passengers on a vehicle of the plurality of vehicles and
for unloading passengers from said vehicle
	an image acquisition system generating an image representative of a
compartment of the vehicle of the plurality of vehicles, the image acquisition system
comprising a camera mounted to a station of the two stations outside the plurality of
vehicles, and
	an electronic control unit retrieving an identifier of the vehicle and recording
the identifier and the representative image associated with the identifier in a non-
volatile memory,
	wherein when an evacuation situation occurs, a number of passengers for each
vehicle can be provided from the at least one image representative of the compartment
of each vehicle; a position of each vehicle along the cable can be provided; and a
priority of vehicles of the plurality of vehicles to evacuate can be provided, the
priority being based on the position of each vehicle along the cable, and the number of
passengers of each vehicle.

	20. A method for transporting a plurality of vehicles hauled by a cable,
comprising:
	running a vehicle of the plurality of vehicles in an installation having two
stations for loading passengers on the vehicle and for unloading passengers from said
vehicle, a station of the two stations comprising an image acquisition system attached
to the station and configured to acquire an image of the vehicle;
	using the image acquisition system to generate at least one image
representative of a compartment of the vehicle, the image acquisition system
comprising a camera mounted to a station outside the plurality of vehicles, the at least
one image allowing counting a number of passengers in the compartment of the
vehicle;
	retrieving an identifier of the vehicle; and
	recording the identifier and the at least one image representative of the
compartment of the vehicle associated with the identifier in a non-volatile memory,
	wherein when an evacuation situation occurs, the method further comprises:
providing an occupancy rate for each vehicle computed from the at
least one image representative of the compartment of each vehicle;
	determining a position of each vehicle along the cable and a nature of a
surrounding terrain of each vehicle; and
	selecting a priority of vehicles of the plurality of vehicles to evacuate
based on the position of each vehicle along the cable, a nature of a surrounding terrain
and the occupancy rate of each vehicle.

	It should be noted in the current claimed invention, it is required only to generate an image representative of a compartment 20 of vehicle 2 to 6 (i.e., chairlift having one or more of seats) which enables retrieval of data concerning the number of passengers present in the vehicle. Note that a person of ordinary skill in the art would recognize that the step of retrieval of data regarding the number of passengers present on the vehicle can be performed by a human being by looking into the captured images, and make appropriate evacuation decision in case of an emergency. 
	It should also be noted that the features upon which applicant relies (i.e., “a camera configured to count the number of passengers in the vehicle.”) is not recited in the rejected claim(s). Instead, the current claimed invention recites “generating at least one image representative of a compartment of the vehicle of the plurality of vehicles by means of a camera mounted to a station of the two stations outside the plurality of vehicles, the at least one image allowing computation of a number of passengers in the compartment of the vehicle” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Martin discloses a cable transportation system comprising camera 7, 7’ placed at a boarding station 1 and/or at a landing station 2, for generating an image representative of the configuration of a vehicle 3 passing in the field of view of the camera 7, 7 ', and determining the presence of a passenger seated in the vehicle 3. 
Therefore, Martin’s system is capable of performing the above claimed feature as recited in claims 1, 8 and 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 11, 13, 14, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (WO 2012/172198 A1, translated) in view of Breed et al. (Pub. No. US 2004/0130442 A1). 

Regarding claim 1, Martin discloses a method for transporting a plurality of vehicles hauled by a cable, comprising: providing two stations for loading passengers on a vehicle of the plurality of vehicles and for unloading passengers from said vehicle (Fig. 1, abstract: an embarking station (1) and a disembarking station (2) ); generating at least one image representative of a compartment of the vehicle of the plurality of vehicles (abstract: plurality of vehicles 3) by means of a camera  mounted to a station of the two stations outside the plurality of vehicles ( Pages 3-4: a camera 7, 7 'for generating an image representative of the configuration of a vehicle 3 passing in the field of view of the camera 7, 7 '), the at least one image allowing computation of a number of passengers in the compartment of the vehicle (Pages 3-4:  The analysis unit 8, 8 'makes it possible to determine the presence of a passenger seated in said vehicle 3 passing in the field of view of the camera 7, 7', and the position of the guardrail 6. In other words, it is programmed to perform these determination functions. The functions enabling the program to determine the presence or absence of a seated passenger). Note that this step can be performed by a human being by looking into the photographed images of Martin; wherein when an evacuation situation occurs, the method comprises providing a number of passengers for each vehicle computed from the at least one image representative of the compartment of each vehicle (Page 5: In the case where the camera 7, 7 'is a video camera, it continuously sends a video stream which will be processed by the analysis unit 8, 8'. The analysis unit 8, 8 'will be able to study the video stream to extract or generate the representative image of the configuration of a vehicle passing in the field of vision of said video camera in order to process it. In general, the analysis unit 8, 8 'is capable of raising an error if one of the following situations is detected: - presence of a passenger and guardrail in the open position, or intermediate, at the exit of the boarding station 1, - presence of a passenger and guardrail in the closed or intermediate position at the entrance to the landing station 2. On the return of such an error, the electronic detection means may sound an alarm to attract the attention of an operator of the station concerned); determining a position of each vehicle along the cable; selecting a priority of vehicles of the plurality of vehicles to evacuate based on the position of each vehicle along the cable, and the number of passengers of each vehicle(Note that these step can be performed by a human being by looking into the photographed images Martin when an emergency situation occur). 
	Martin does not explicitly disclose retrieving an identifier of the vehicle, and recording the identifier and the at least one image representative of the compartment of the vehicle associated with the identifier in a non-volatile memory.
However, Breed discloses  retrieving an identifier of the vehicle, and recording the identifier and the at least one image representative of the compartment of the vehicle associated with the identifier in a non-volatile memory (¶¶0728-0729: The sensors can provide information about the vehicle and/or its interior or exterior environment…or wireless sensors, one or more interrogators can be used each having one or more antennas that transmit radio frequency energy to the sensors and receive modulated radio frequency signals from the sensors containing sensor and/or identification information. ¶1017: A memory device for storing the images of the passenger compartment, and also for receiving and storing any of the other information, parameters and variables relating to the vehicle or occupancy of the vehicle).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin by utilizing retrieving an identifier of the vehicle, and recording the identifier and the at least one image representative of the compartment of the vehicle associated with the identifier in a non-volatile memory, as taught by Breed for determining the status of the occupants of the vehicle in the event of an accident (Breed: ¶1015). 

	Regarding claim 2, Martin in view of Breed discloses the method according to claim 1, wherein providing a number of passengers for each vehicle is providing an occupancy rate for each vehicle (This step can be performed by a human being by looking into the photographed images of Martin).
Regarding claim 4, Martin in view of Breed  discloses the method according to claim 1. Additionally, Martin discloses wherein generating the at least one image representative of the compartment of a vehicle is performed when each vehicle is positioned in a departure area in which passengers cannot board the vehicle (Page 3:  FIG. 1 according to a first electronic detection structure 7, 8, 9 at the exit of the boarding station 1. Note that 7 is a camera).
Regarding claim 6, Martin in view of Breed teaches the method according to claim 1, comprising determining a number of passengers present in the compartment of the vehicle from the generated at least one image representative of the compartment of the vehicle, determining the number of passengers further comprises retrieving the data characteristic of the passengers aboard the compartment of the vehicle (Pages 3-4:  The analysis unit 8, 8 'makes it possible to determine the presence of a passenger seated in said vehicle 3 passing in the field of view of the camera 7, 7', and the position of the guardrail 6. In other words, it is programmed to perform these determination functions. The functions enabling the program to determine the presence or absence of a seated passenger). Note that this step can be performed by a human being by looking into the photographed images of Martin.

Moreover, Breed disclose wherein each passenger comprises an element provided with a radiofrequency identification tag emitting data characteristic of the passenger ( ¶1016: To aid in the detection of the presence of child seats as well as their orientation, a device 341 can be placed on the child seat…The device 341 can be a reflector, resonator, RFID tag, SAW device). The motivation statement set forth above with respect to claim 1 applies here.  

Regarding claim 8, claim 8 is drawn to a system claim and recites the limitation analogous to claim 1. Thus, claim 8 is rejected due to similar reasons set forth above with respect to claim 1. 

Regarding claim 11, claim 11 is drawn to a system claim and recites the limitation analogous to claim 4. Thus, claim 11 is rejected due to similar reasons set forth above with respect to claim 4. 

Regarding claim 13, Martin in view of Breed teaches the installation according to claim 8. Additionally, Martin discloses wherein the image acquisition system is a video camera or an infrared thermal camera (Fig. 1: a camera 7, 7)

Regarding claim 14, Martin in view of Breed teaches the installation according to claim 8. Additionally, Martin discloses determining the number of passengers present in the compartment of the vehicle from the retrieved data (Pages 3-4:  The analysis unit 8, 8 'makes it possible to determine the presence of a passenger seated in said vehicle 3 passing in the field of view of the camera 7, 7', and the position of the guardrail 6. In other words, it is programmed to perform these determination functions. The functions enabling the program to determine the presence or absence of a seated passenger). Note that this step can be performed by a human being by looking into the photographed images of Martin.
Furthermore, Breed discloses wherein each passenger comprises an element provided with a radiofrequency identification tag emitting -4-Application No. 15/839,404 data characteristic of the passenger, the electronic control unit comprising a radiofrequency apparatus retrieving the data characteristic of the passengers aboard the vehicle and transmitting them to the electronic control unit (¶0796: The child seat 84 can be fabricated with one or more RFID tags or SAW tags (not shown). The RFID tag(s) and SAW tag(s) can be constructed to provide information on the occupancy of the child seat, i.e., whether a child is present, based on the weight. Also, the mere transmission of waves from the RFID tag(s) or SAW tag(s) on the child seat 84 would be indicative of the presence of a child seat….a processor … would receive information from the RFID tag(s) and SAW tag(s) via an interrogator). The motivation statement set forth above with respect to claim 1 applies here. 

	Regarding claim 18, Martin in view of Breed discloses the method according to claim 1. Additionally, Martin discloses a departure area in which passengers cannot board the vehicles, the camera  being arranged to generate the image representative of the vehicle compartment when the vehicle is positioned in the departure area (Page 3:  FIG. 1 according to a first electronic detection structure 7, 8, 9 at the exit of the boarding station 1), the camera being mounted fixed on the station or the camera being mounted movable with respect to the plurality of vehicles and movable with respect to the station (Fig. 1, cameras 7, 7’).

	Regarding claim 20, claim 20 is drawn to a method claim and recites the limitation analogous to claim 1. Thus, claim 20 is rejected due to similar reasons set forth above with respect to claim 1. 
	Regarding claim 21, Martin in view of Breed discloses the method according to claim 20, further comprising a start of the installation is realized after a stop of the installation and according to the position of the vehicle along the running lines and according to a content of each vehicle (Note that this step can be performed by a human being).

Regarding claim 22, Marin in view of Breed discloses  the method according to claim 1.  Martin further discloses wherein the vehicles are closed cars (Page 3: As in Figures 2 to 5, each vehicle 3 comprises a seat 5, and a railing 6 arranged to occupy an open position (Figures 2 and 5) in which the access to the seat 5 is free (that is to say that is, the railing 6 is raised), and a closed position (FIGS. 3 and 4) making it possible to protect a passenger seated on said seat 5 (that is to say that the guardrail 6 is lowered)).

	Claims 3, 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (WO 2012/172198 A1, translated) in view of Breed et al. (Pub. No. US 2004/0130442 A1) as applied to claim 1, and further in view of Nakamura (JP 2007-326442).

	Regarding claim 3, Martin in view of Breed does not explicitly disclose wherein the position of each vehicle of the plurality of vehicles is identified from a calculation of a length of the cable between each vehicle and a reference position.
However, Nakamura disclose  wherein the position of each vehicle of the plurality of vehicles is identified from a calculation of a length of the cable between each vehicle and a reference position(¶0023: the controller 24 performs an operation based on the input signals and transmits an output to the display unit 25. The display unit 25 displays the position of the carriage 10 in the cableway, and for example, scales down the entire length of the cableway and arranges LEDs corresponding to the intervals of the carrier 1 0 in accordance with this. Under the control of the controller 24, the LED flashes in synchronization with the amount of movement of the cable 12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Breed by utilizing wherein the position of each vehicle of the plurality of vehicles is identified from a calculation of a length of the cable between each vehicle and a reference position, as taught by Nakamura, to confirm the position of the carrier on which the passenger is boarding (Nakamura: ¶0015). 

	Regarding claim 9, Martin in view of Breed discloses the installation according to claim 8. Martin further discloses  the cable (Fig. 1, abstract: cable 4) defining a running line of the plurality of vehicles (a plurality of vehicle 3) connecting the two stations (embarking station 1 and disembarking station 2).
	Martin in view of Breed does not disclose a locating device configured to identify a position of the plurality of vehicles on the running line.
	However, Nakamura discloses a locating device configured to identify a position of the plurality of vehicles on the running line (¶0021-0022: an operation monitor 21 capable of displaying the position of the transporter 10 is provided in the cab or monitoring room of the cableway...a signal from the rope movement amount detector 23 is also input to the controller 24. The rope movement amount detector 23 is, for example, a pulse transmitter that generates a pulse according to the rotation of the pulley around which the
rope 12 is wound). The motivation statement set forth above with respect to claim 3 applies here. 
Regarding claim 10, claim10 is drawn to a system claim and recites the limitation analogous to claim 3. Thus, claim 10 is rejected due to similar reasons set forth above with respect to claim 3. 
	Regarding claim 19, Martin in view of Breed is silent regarding a detachable-grip installation and wherein the vehicles are attached in removable manner to the hauling cable.
	However, Nakamura discloses a detachable-grip installation and wherein the vehicles are attached in removable manner to the hauling cable (¶0015: the carrying device 10 includes a gripping machine 11 capable of gripping and releasing the cable 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Breed by utilizing a detachable-grip installation, as taught by Nakamura, to make the vehicle removable from the cable.  
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (WO 2012/172198 A1) in view of Breed et al. (Pub. No. US 2004/0130442 A1) as applied to claim 1, and further in view of Heines et al. (Pub. No. US 2013/0309977 A1).  

Regarding claim 7, Martin in view of Breed teaches the method according to claim 1. Martin discloses the at least one image representative of the compartment of the vehicle is generated from the camera ( Pages 3-4: a camera 7, 7 'for generating an image representative of the configuration of a vehicle 3 passing in the field of view of the camera 7, 7 ').
 Breed further discloses wherein the identifier of the vehicle is located on the vehicle compartment (¶¶0728-0729: Many sensors are now in vehicles and many more will be installed in vehicles…These sensors may be of the RFID electronic type or of the surface acoustic wave (SAW) type). The motivation statement set forth above with respect to claim 1 applies here.  
Martin in view of Breed is silent regarding retrieving the identifier of the vehicle comprises recognizing the identifier of the vehicle from the generated at least one image representative of the compartment of the vehicle.
However, Heines discloses retrieving the identifier of the vehicle comprises recognizing the identifier of the vehicle from the generated at least one image representative of the compartment of the vehicle (¶¶0075, 0094  the camera 118 may be designed to capture an image or photograph of the vehicle identification tag 100 displayed on the vehicle 12 shown in FIG. 1A….At step 302, the data aggregator 88 analyzes the data to determine whether or not the data includes an image of the vehicle identification tag 100. If an image of the tag 100 is present, then at step 304, the app 122 utilizes OCR software code to extract the vehicle information (e.g., make, model, year, etc.) from the image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Breed by utilizing retrieving the identifier of the vehicle comprises recognizing the identifier of the vehicle from the generated at least one image representative of the compartment of the vehicle, as taught by Heines, for providing services such as emergency services to a user (Heines:¶0065).
Regarding claim 15, claim 15 is drawn to a system claim and recites the limitation analogous to claim 7. Thus, claim 15 is rejected due to similar reasons set forth above with respect to claim 7. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (WO 2012/172198 A1) in view of Breed et al. (Pub. No. US 2004/0130442 A1) as applied to claim 1, and further in view of Mutaguchi et al. (Patent No. US 6,035,787). 

	Regarding claim 12, Martin in view of Breed discloses  The installation according to claim 11, wherein the electronic control unit determines a number of passengers present in the compartment of the vehicle from the representative image (Pages 3-4, 5:  The analysis unit 8, 8 'makes it possible to determine the presence of a passenger seated in said vehicle 3 passing in the field of view of the camera 7, 7', and the position of the guardrail 6. In other words, it is programmed to perform these determination functions. The functions enabling the program to determine the presence or absence of a seated passenger).
	Martin in view of Breed does not explicitly disclose wherein each vehicle has a platform so that passengers remain standing in each vehicle. 
	However, Mutaguchi discloses wherein each vehicle has a platform so that passengers remain standing in each vehicle (col. 8, lines 32-39: Inside the carriage 120, a floor plate 127 is provided on which passengers stand).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Breed by utilizing wherein each vehicle has a platform so that passengers remain standing in each vehicle, as taught by Mutaguchi, to enable the passenger view watching while standing (Mutaguchi: col. 8, lines 32-39).
	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (WO 2012/172198 A1) in view of Breed et al. (Pub. No. US 2004/0130442 A1) as applied to claim 1, and further in view of Moores, JR. et al. (Pub. No. US 2004/0201738 A1). 

	Regarding claims 16 and 17, Martin in view of Breed do not explicitly disclose wherein the camera is mounted mobile with respect to the station and with respect to the plurality of vehicles and is configured to generate several images; wherein the several images have different viewing angles.
	However, Moores disclose wherein the camera is mounted mobile with respect to the station and with respect to the plurality of vehicles and is configured to generate several images (Figs. 2, 4: an image capturing device 15 mounted in the gondola car 16 which is mobile); wherein the several images have different viewing angles (¶0024: The field of view can be selected).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Breed by utilizing wherein the camera is mounted mobile with respect to the station and with respect to the plurality of vehicles and is configured to generate several images; wherein the several images have different viewing angles, as taught by Moores, for capturing a sequence of images of the individuals within its field of view (Moores: ¶0024). 

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Bulone et al. (EP 3088271 A1) describes a system for detecting the position of a guard rail ensuring the safety of the passengers of the chairlift.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488